UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
MILLSTONE FUNDING INC.,

                          Plaintiff,
                                                            ORDER ADOPTING R&R
-against-                                                    17-CV-5073 (DRH)(GRB)

GONZALEZ TILE and CELSO
GONZALEZ,

                                    Defendants.
-----------------------------------------------------X

HURLEY, Senior District Judge:

                                             INTRODUCTION

         Presently before the Court is the Report and Recommendation, dated February 27, 2019,

of Magistrate Judge Gary R. Brown recommending that the Court: (1) grant Millstone Funding,

Inc.’s (“Plaintiff’s”) motion for default judgment against Defendants Gonzalez Tile and Celso

Gonzalez (“Defendants”); (2) award damages to Plaintiff in an amount of $106,538.41; and (3)

award per diem pre-judgment interest in the amount of $26.28 from December 30, 2016, until the

date of this Order. The time to file objections has expired, and no objections have been filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. As such, the Court adopts the February 27, 2019 Report and Recommendation of Judge

Brown as if set forth herein. Accordingly,

         IT IS HEREBY ORDERED that Plaintiff’s motion for default judgment is granted and

Plaintiff is awarded damages against Defendants in the amount of $106,583.41, plus per diem

pre-judgment interest in the amount of $26.28 from December 30, 2016, until the date of this

Order.

                                                   Page 1 of 2 
 
The Clerk of Court is directed to enter judgment accordingly and close the case.

Dated: Central Islip, N.Y.
       March 22, 2019                               /s/ Denis R. Hurley
                                                    Denis R. Hurley
                                                    United States District Judge




                                           Page 2 of 2 
 
